Citation Nr: 1047004	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  09-17 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disorders.

2.  Entitlement to service connection for bilateral hip 
disorders, to include as secondary to bilateral knee disorders.

3.  Entitlement to service connection for a low back disorder, to 
include as secondary to bilateral knee disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran has verified active duty for training (ACDUTRA) from 
May 1976 to August 1976 and active duty from January 1997 to 
September 1997.   However, as discussed below, not all of the 
Veteran's periods of active military service have been verified.  
The administrative documents for the period of active duty shows 
over 20 years of inactive duty for training (INACDUTRA).

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction of these matters is with the RO in Pittsburgh, 
Pennsylvania.

In September 2010, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Initially, the Board notes that a June 2006 statement of medical 
examination and duty status reflects that the Veteran sustained 
an injury to his left knee while on active duty.  However, there 
are no records verifying active duty for this time period.  The 
RO/AMC should therefore exhaust all efforts to verify all of the 
Veteran's periods of active military service, to specifically 
include that period inclusive of June 2006.  

With regard to the claims for service connection for bilateral 
hip disorders and a low back disorder, the Board notes that in an 
April 2010 statement from the Veteran's representative and during 
the September 2010 Board hearing, it was contended that these 
disabilities were either directly related to service or to the 
Veteran's bilateral knee disorders; however, the RO has only had 
the opportunity to adjudicate service connection for these claims 
on a direct basis, and not as secondary to the Veteran's claim 
for service connection for bilateral knee disorders.  Thus, on 
remand, the RO should expand these claims and consider service 
connection for bilateral hip disorders and a low back disorder on 
a secondary basis.  Under 38 C.F.R. § 3.310(a), service 
connection may be granted for disability that is proximately due 
to or the result of a service- connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service- connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. § 
3.310(b) (2009); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should undertake to verify all 
periods of active duty, active duty for 
training and inactive duty for training, to 
specifically include the time period 
inclusive of June 2006.  All attempts made to 
verify the Veteran's periods of duty should 
be set out in the claims folder.  The Veteran 
should assist in this development as needed.

2.  The RO/AMC should send to the Veteran a 
letter requesting that he provide sufficient 
information, and if necessary, authorization, 
to enable it to obtain any additional 
evidence pertinent to the claims on appeal 
that is not currently of record.

The RO/AMC should also explain the type of 
evidence that is his ultimate responsibility 
to submit, to specifically include notice as 
to the evidence need to support his claims 
for service connection for bilateral hip 
disorders and a low back disorder on a 
secondary basis, under the provisions of 38 
C.F.R. § 3.310 (revised effective in October 
2006).

3.  Thereafter, the Veteran should be 
scheduled for appropriate VA examination(s), 
to determine the nature, extent and likely 
etiology of the claimed bilateral knee 
disorders, bilateral hip disorders, and a low 
back disorder on appeal.  The entire claims 
file must be made available to the 
examiner(s) designated to examine the 
Veteran.  All appropriate tests or studies 
should be accomplished (with all findings 
made available to the examiner(s) prior to 
the completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner(s) should clearly identify all 
current bilateral knee, bilateral hip and low 
back disorders.  With respect to each 
diagnosed disability, the examiner should 
opine whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that each such disability is the 
result of injury or disease incurred in or 
aggravated (permanently made worse) during 
the Veteran's military service.

Further, the examiner(s) should opine whether 
it is at least as likely as not (i.e. there 
is a 50 percent or greater probability) that 
the Veteran has bilateral hip disorders and a 
low back disorder that (a) was caused, or (b) 
is aggravated by any of the Veteran's 
service-connected disabilities.   If 
aggravation is found, the examiner should 
attempt to quantify the degree of additional 
disability resulting from the aggravation, 
consistent with 38 C.F.R. § 3.310 (as revised 
effective in October 2006).

4.  Thereafter, the RO/AMC should 
readjudicate each of claims on appeal in 
light of all pertinent evidence and legal 
authority (to include the current version of 
38 C.F.R. § 3.310, as revised effective in 
October 2006 as it pertains to the Veteran's 
claims for service connection for bilateral 
hip disorders and a low back disorder).  

5.  If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should be allowed for response 
before the claims file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

